Citation Nr: 1822841	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Propriety of the reduction in the rating for migraine headaches from 30 percent to 0 percent effective February 1, 2014, and whether a rating in excess of 30 percent is warranted.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for migraine headaches from 30 percent to 0 percent effective February 1, 2014.  

The matter of entitlement to a rating in excess of 30 percent for migraine headaches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  A May 2013 rating decision proposed to reduce the rating for the Veteran's migraine headaches to 0 percent; a May 2013 2011 letter notified him of the proposal; a November 2013 rating decision implemented the reduction prospectively, effective February 1, 2014.   

2.  The reduction in the rating for migraine headaches from 30 to 0 percent was not based on evidence of sustained improvement of the disability, and was not supported by the medical evidence of record.


CONCLUSION OF LAW

The reduction in the rating for migraine headaches 30 percent to 0 percent effective February 1, 2014 was improper; restoration of the 30 percent rating from the date of reduction is warranted.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e), 4.104, Diagnostic Code (Code) 8100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  As this decision grants that part of the benefit sought that is addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On April 2011 VA brain examination, it was noted that the Veteran had a history of headaches occurring daily or more often that lasted for hours and were of varying severity.  The examiner indicated that the headaches did not interfere with his job.

On April 2013 VA headache examination, the Veteran stated that he has headaches that occur with his episodes of vertigo (which reportedly occur three to four times a month and last from 15 to 30 minutes and, at times, up to 12 hours).  He also stated that he had headaches that occurred independently of his episodes of vertigo.  He reported that he experiences a headache up to two times a week, lasting from hours up to a day.  He said he takes Ibuprofen and that it provides some degree of relief.  He also stated that the headaches are occasionally accompanied by nausea.  He reported some persistent light and sound sensitivity that could be worsened during headaches or vertiginous episodes.  He noted that the headaches can be painful and distracting, but did not describe the headaches as incapacitating or prostrating.  It was also noted that he did not describe episodes of complete incapacity due to the headaches that have happened during work time such as to have caused him to miss any days from work in the past year.  On examination it was noted that related  symptoms included sensitivity to light and sound that lasted for less than one day.  He did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The diagnosis was migraine headache.  The examiner stated that the Veteran's headache condition did not impact his ability to work.  

On April 2013 VA psychiatric examination, the Veteran stated that he had episodes of headaches, dizziness and throwing up that last from three to five minutes and that he then passes out for four to five hours.  

Under Code 8100 (for migraine headaches) a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months.  A 0 percent rating is warranted with less frequent attacks.38 C.F.R. § 4.124a.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary...will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  . 

The rating reduction here did not involve a violation of the due process provisions of 38 C.F.R. § 3.105(e) inasmuch as the Veteran was given notice of the proposed reduction.  A May 2013 rating decision proposed that the rating for migraine headaches be reduced to 0 percent, and the Veteran was so notified by a May 2013 letter.  The letter also advised him that he had 60 days to submit additional evidence.  No additional evidence was received, and a November 2013 rating decision assigned a 0 percent rating for migraine headaches, effective February 1, 2014 (i.e., prospectively).  
Under 38 C.F.R. § 3.344, ratings for disabilities that have continued for long periods at the same level (5 years or more) or have stabilized are subject to procedural safeguards that include a mandate of reviewing the record in full.  Here, since the 30 percent rating for migraine headache was in effect for more than five years the provisions of 38 C.F.R. § 3.344 apply.  

The April 2013 VA examination found that the Veteran was not having characteristic prostrating attacks of headaches.  However, 38 C.F.R. § 3.344 states that diseases subject to temporary or episodic improvement will not be reduced on any one examination, unless the evidence clearly shows that there has been sustained improvement.  The regulation lists a number of conditions, but does not include headaches.  This list, however, is not exhaustive, and the Board finds that headaches are encompassed by this provision.  The RO referred to an April 2011 VA examination when it was noted that the Veteran's headaches did not interfere with employment.  That examination was not specific for headaches. 

Notably, in April 2013, the Veteran's spouse stated that she has known the Veteran since 2004 and that he has severe headaches weekly (and is bedridden at least once a month due to the headaches).  She also stated that she was present at the April 2011 VA examination and disputed the comment that observation that the headaches did not affect employment.  She noted that the Veteran has had to have someone take over a class when he had a headache as he was unable to continue working.  

While of itself not dispositive of this matter, it is noteworthy that a July 2014 VA headache Disability Benefits Questionnaire found that the Veteran had prostrating attacks of migraine headache pain one to two times a month.  A January 2015 rating decision assigned a 30 percent rating based on this examination, effective August 8, 2014.  The Board finds that sustained improvement was not demonstrated when rating for the Veteran's headaches was reduced, that that restoration of the 30 percent rating for migraine headaches effective February 1, 2014, i.e., from the date of reduction is warranted.


ORDER

The appeal challenging the propriety of the reduction in the rating for migraine headaches from 30 to 0 percent effective February 1, 2014 is granted.


REMAND

The Veteran also seeks a rating in excess of 30 percent for migraine headaches.  VA outpatient treatment records show that he started receiving acupuncture for headaches in July 2014.  In March 2015, he reported that his last acupuncture treatment was in November 2014, and that he had done well for some time, but the headaches were now recurring weekly.  The most recent VA examination to evaluate his headaches was in July 2014. In light of the suggestion of worsening and the length of the intervening period since he was last examined, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for migraine headaches since 2015, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should also arrange for the Veteran to be examined by a neurologist to assess the current severity of his headaches.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should specifically note whether the Veteran has characteristic prostrating attacks of migraines, and if so, their frequency and duration.  

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


